internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-104445-99 date date legend taxpayer sub entity date a b c dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement and certification described in sec_1_1503-2 and vi for the fiscal_year ending on date a and for the short_year ended on date b supplementary information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer indirectly owns subs and which are domestic corporations subs and each own percent of entity which owned percent of entity prior to date c and percent from date c to the present sub own sec_50 percent plr of entity entity and are each foreign entities treated as a partnership for u s federal_income_tax purposes taxpayer made dual_consolidated_loss elections and filed annual certifications covering the losses generated by entity and for the tax years ended on date a and on date b that were included in the timely filed consolidated federal_income_tax return for subs and taxpayer’s staff prepared the elections and annual certifications that were included in taxpayer’s consolidated_return however the elections and annual certifications were completed in the name of the u s company owning the foreign_entity instead of being completed in the name of the foreign_entity constituting the dual_consolidated_loss entity also the agreement to comply with all of the provisions of sec_1_1503-2 through vii should have been made by taxpayer but was not in addition taxpayer intended to make elections and file the annual certifications for the tax_year ended on date b but inadvertently submitted copies of the improperly completed elections and annual certifications made for the tax_year ended on date a taxpayer’s failure to properly file the dual_consolidated_loss elections has not been discovered by the irs sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement treas reg provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 and vi fixes the time to file the agreement and annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 plr based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement and certification described in sec_1_1503-2 and vi for the tax years ended on dates a and b no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreements and certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________ allen goldstein reviewer office of the associate chief_counsel international
